   1    KELLER BENVENUTTI KIM LLP
        TOBIAS S. KELLER (Cal. Bar No. 151445)
   2    (tkeller@kbkllp.com)
        DARA L. SILVEIRA (Cal. Bar No. 274923)
   3    (dsilveira@kbkllp.com)
        650 California Street, Suite 1900
   4    San Francisco, California 94108
        Telephone: (415) 496-6723
   5    Facsimile: (650) 636-9251
   6    Attorneys for Debtor and Debtor in Possession
   7
                                  UNITED STATES BANKRUPTCY COURT
   8
                                  NORTHERN DISTRICT OF CALIFORNIA
   9
                                         SAN FRANCISCO DIVISION
  10

  11
        In re:                                            Bankruptcy Case
  12                                                      No. 20-30242 (HLB)
  13    ANTHONY SCOTT LEVANDOWSKI,
                                                          Chapter 11
  14                                    Debtor.
                                                          DEBTOR’S FOURTH STATUS
  15                                                      CONFERENCE STATEMENT

  16                                                      Date: March 11, 2021
                                                          Time: 10:00 a.m. (Pacific Time)
  17                                                      Place: United States Bankruptcy Court
                                                                 Courtroom 19, 16th Floor
  18                                                             San Francisco, CA 94102

  19

  20             Anthony Scott Levandowski, as debtor and debtor in possession (the “Debtor”) in the

  21   above-captioned chapter 11 case (the “Chapter 11 Case”) hereby submits this Statement in

  22   advance of the continued chapter 11 status conference scheduled for March 11, 2021 at 10:00

  23   a.m. (the “Status Conference”). The Debtor herein incorporates by reference his answers to his

  24   Status Conference Statement, filed on April 28, 2020 (Docket No. 64) and his Second Status

  25   Conference Statement, filed on July 23, 2020 (Docket No. 168), and his Third Status Conference

  26   Statement, filed on November 12, 2020 (Docket No. 297) (together, the “Prior Status Conference

  27

  28

Case: 20-30242       Doc# 454     Filed: 03/04/21    Entered: 03/04/21 10:28:02      Page 1 of 3
   1   Statements”),1 and supplements those answers that have changed since the Prior Status
   2   Conference Statements were filed.
   3          (5) Whether the debtor has met the requirements for retaining professionals in the
   4   case, and the estate’s need for retaining any additional professionals (e.g., attorneys,
   5   accountants, brokers, etc.).
   6          On February 4, 2021, the Debtor filed the Application for Order Pursuant to 11 U.S.C. §
   7   327(a) and Fed. R. Bankr. P. 2014(a) and 2016 for Authority to Retain and Employ Trial
   8   Analysis Group as Trial Consultant for the Debtor (Docket No. 400). The Court approved this
   9   retention on February 26, 2021 (Docket No. 448). On February 22, 2021, the Debtor filed the
  10   Application for Order Pursuant to 11 U.S.C. § 327(a) and Fed. R. Bankr. P. 2014(a) and 2016
  11   for Authority to Retain and Employ Holland & Associates CPAs, Inc. as Tax Accountant for the
  12   Debtor (Docket No. 439). The Debtor anticipates filing several additional retention applications
  13   for professionals to assist with the preparation of the trial in the Uber adversary proceeding.
  14          (6) The debtor(s)’ post−petition operations, revenue and financial results.
  15          The Debtor is moving for approval of a new chapter 11 budget, which will extend
  16   through July 3, 2021, concurrently herewith. The Debtor’s current financial status is discussed
  17   in more detail therein.
  18          (7) The status of any litigation pending in or outside of this Court.
  19          There are two litigations of note: (a) On July 16, 2020, the Debtor commenced an
  20   adversary proceeding against Uber Technologies Inc. (“Uber”) (Adv. Proc. No. 20-03050); and
  21   (b) on August 4, 2020, the Honorable William Alsup, United States District Judge, sentenced the
  22   Debtor to eighteen months in federal prison in United States v. Levandowski, Case No. 19-
  23   00377-WHA. The Debtor received a presidential pardon on January 19, 2021.
  24          (9) The status of monthly operating reports, debtor−in−possession (DIP) accounts
  25   and required post−petition payments to taxing authorities.
  26          The Debtor has filed the following monthly operating reports:
  27
       1
        Capitalized terms used but not defined herein shall have the meaning ascribed to them in the
  28   Prior Status Conference Statements.

Case: 20-30242     Doc# 454      Filed: 03/04/21     Entered: 03/04/21 10:28:02        Page 2 of 3
   1                 October 2020 on November 19, 2020 (Docket No. 306)
   2                 November 2020 on January 8, 2021 (Docket No. 374)
   3                 December 2020 on February 5, 2021 (Docket No. 409)
   4                 January 2021 on February 22, 2021 (Docket No. 441)
   5          (14) Unusual developments or events that have occurred or are expected to occur in
   6   the case, and any other matters that might materially affect the administration of this case.
   7          A determination of Uber’s liability under the Indemnification Agreement through the
   8   Adversary Proceeding is necessary to determine the path forward in this Chapter 11 Case.
   9   Dated: March 4, 2021                 KELLER BENVENUTTI KIM LLP
  10                                          By: /s/ Dara L. Silveira
  11                                                 Dara L. Silveira
                                              Attorneys for Debtor and Debtor in Possession
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

Case: 20-30242    Doc# 454      Filed: 03/04/21    Entered: 03/04/21 10:28:02      Page 3 of 3
